— Appeal from order, insofar as it reserved decision on defendants’ motions for summary judgment, unanimously dismissed, and order otherwise affirmed with costs. Memorandum: Defendants moved for summary judgment dismissing plaintiffs complaint, and appeal from orders which directed that plaintiff conduct examinations before trial of defendants within 30 days, and which otherwise reserved decision on the summary judgment motions pending completion of the examinations before trial.
To the extent that the order reserved decision, it is not appealable (CPLR 5701 [a] [2]), and we find no error in the remainder of the order (see, Sarratori v Park, 97 AD2d 958; Milone v General Motors Corp., 93 AD2d 999). (Appeal from order of Supreme Court, Chautauqua County, Ricotta, J.— summary judgment.) Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.